          Case 1:20-cv-01507-NONE-SAB Document 11 Filed 12/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   INNOVATIVE RISK MANAGEMENT,                        Case No. 1:20-cv-01507-NONE-SAB

12                  Plaintiff,                          ORDER REQUIRING PLAINTIFF TO FILE
                                                        SIGNED STIPULATED REQUEST TO
13           v.                                         CORRECT UNSIGNED FILING

14   SIKA CORPORATION,                                  (ECF No. 8)

15                  Defendant.                          THREE DAY DEADLINE

16

17          On October 23, 2020, this action was removed from the Stanislaus County Superior

18 Court to the Eastern District of California. (ECF No. 1.) On October 26, 2020, the Court set an

19 initial scheduling conference for January 8, 2021. (ECF No. 4.) On December 22, 2020,
20 Plaintiff filed proposed order referencing a request to continue the scheduling conference. (ECF

21 No. 10.) Although counsel may have informally contact chambers regarding the need for a

22 change to the scheduling conference date, the filing is only in the form of a proposed order, and

23 not signed by any party or counsel for a party. (Id.)

24          Unsigned documents generally cannot be considered by the Court. Fed. R. Civ. P. 11(a);

25 L.R. 131(b). Although the Local Rules provide that anything filed “using an attorney’s name,

26 login, and password will be deemed to have been signed by that attorney for all purposes,
27 including Fed. R. Civ. P. 11,” the rule is a caveat to Local Rule 131(b)’s requirement for a

28 scanned or facsimile of the original, and continues to provide: “For example, for the attorney


                                                    1
          Case 1:20-cv-01507-NONE-SAB Document 11 Filed 12/23/20 Page 2 of 2


 1 whose login and password is being used, it is sufficient to indicate a signature as in the following

 2 example: ‘/s/ John M. Barrister, Esquire.’ ” L.R. 131(b)-(c). Even if the Court were to accept

 3 the filing under Local Rule 131(c), given the filed proposed order is represented to be based on

 4 an agreement of the parties, the Court shall require the parties to submit a stipulated request,

 5 signed by counsel for both parties, or a filing in the form of a motion by one party. See L.R.

 6 131(e) (regarding documents requiring signatures of multiple counsel). Electronic signature of

 7 opposing counsel may be placed on the document through approval by opposing counsel. See

 8 L.R. 131(e).

 9          Accordingly, within three days of entry of this order, Plaintiff shall correct the unsigned

10 filing through submission of a stipulated agreement or other similar filing.

11
     IT IS SO ORDERED.
12

13 Dated:     December 23, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
